Exhibit 10.1

 

EMPLOYMENT AGREEMENT AMENDMENT




AMENDMENT dated as of March 14, 2013 to the EMPLOYMENT AGREEMENT dated as of
September 30, 2011 among Ethan Allen Interiors Inc., Ethan Allen Global, Inc.
and M. Farooq Kathwari.




The parties agree as follows:




1.     Capitalized terms used herein and not otherwise defined herein shall have
the respective meanings given to them in the Employment Agreement.




2.     The Employment Agreement is hereby amended by adding a new Section 5.2(d)
to read in its entirety as follows:




“(d)     Notwithstanding any provision of this agreement to the contrary, for
each fiscal year ending on or after June 30, 2013 during the term of this
Agreement (without regard to any renewals or extensions), to the extent that the
Executive’s Annual Incentive Bonus would otherwise exceed $1,200,000, such
Annual Incentive Bonus shall be equal to $1,200,000 plus one half of such
excess.”




3.     This Amendment shall be construed in accordance with and governed by the
law of the State of New York, applied without reference to principles of
conflicts of laws. The Corporation, the Subsidiary and the Executive knowingly
and voluntarily are waiving any rights to a jury trial.




4.     This Amendment may be executed by one or more of the parties on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Signatures delivered
by facsimile or PDF shall have the same force and effect as manual signatures
delivered in person.




5.     Except as expressly set forth herein, the Employment Agreement shall
remain and continue in full force and effect.




IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.




EXECUTIVE




___________________________________
M. Farooq Kathwari




ETHAN ALLEN INTERIORS INC.

ETHAN ALLEN GLOBAL, INC.




By:________________________________




Name: Kristin Gamble
Title:    Chairperson, Compensation Committee


